Citation Nr: 1409909	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus, for the purpose of accrued benefits.

2.  Entitlement to service connation for a bilateral hearing loss disability, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1945 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 (mailed October 2010) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefits currently sought on appeal.

If a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) (West 2012) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A.   § 5121A (West 2012).  In the present case, the Veteran died in January 2012.  In July 2012, VA received VA Form 21-534 from the Veteran's surviving spouse, which was accepted as a substitute request for the claims on appeal.  The Veteran's surviving spouse was notified of the substitution in a February 2013 letter.  The Veteran's surviving spouse is a living person eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) (2) (A) (West 2012), and the substitute request was received by VA within the period specified by 38 U.S.C.A. § 5121A (West 2012).  As such, the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.

The appellant, the Veteran's surviving spouse, testified at a September 2013 video-conference hearing before the undersigned Veteran's Law Judge in Cheyenne, Wyoming.  A transcript of the hearing is of record and includes a waiver of regional office jurisdiction pursuant to 38 C.F.R. 20.1304(c) (2013).   

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2012).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  The Veteran's bilateral hearing loss disability had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcomes detailed below as to the grant of entitlement to service connection for tinnitus and a bilateral hearing loss disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

The Veteran seeks service connection for tinnitus and a bilateral hearing loss disability, which he contends is a result of his in-service noise exposure.  The Veteran served in the Army and reported being exposed to small arms fire and anti-aircraft guns without hearing protection.  The Veteran's service treatment records are unavailable and they may have been destroyed in the 1973 National Personnel Records Center fire.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012).

Service Connection for Tinnitus 

The Veteran reported constant tinnitus and that the onset of tinnitus was while in service.  See April 2010 Tinnitus Questionnaire.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that the initial onset of tinnitus was during active service and the Board finds the Veteran's statements to that effect credible.  

The Board recognizes that in the August 2010 VA audio examination report, the examiner stated that the "Veteran was unable to answer questions about ringing/buzzing and the only history is the history form submitted with this exam.  Given his many years of farming/ranching noise exposure, numerous medications, aging, etc and no previous report of tinnitus in the 63 years since his discharge; it is less than likely [the Veteran's] present report of tinnitus is caused by, the result of or aggravated by his active military service."  Crucially, however, the opinion from the VA examiner did not reflect that the Veteran's lay statements regarding the onset of tinnitus were considered in providing the unfavorable opinion.  

As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset of tinnitus.  As a result, the Board concludes that the evidence is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service and entitlement to service connection is granted, for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).    

Service Connection for a Bilateral Hearing Loss Disability 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran was afforded a VA audio examination in August 2010.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
65
LEFT
50
65
75
100
100
The speech discrimination scores were 0 percent for the right ear and 0 percent for the left ear.  The puretone threshold average in the right ear was 51 and the puretone threshold average in the left ear was 85.  Based on these results, the Veteran has a bilateral hearing loss disability.  

In the August 2010 VA audio examination report, the examiner stated "[a]s hearing loss is reported as onsetting about 5 years ago and as veteran has worked in a noise rich environment for the 60 years since discharge, and as numerous studies have shown that military noise exposure causes immediate hearing loss and does not onset weeks, months or years after exposure, it is less than likely [the Veteran's] present hearing loss is related to, caused by or a result of his active military service.  It is far more likely related to presbycusis, non-military (farming/ranching) noise exposure, heredity and other unknown factors." 

After reviewing the available evidence, the Board finds that service connection for hearing loss is warranted.  A current hearing loss disability has been established based on the August 2010 VA audio examination.  See 38 C.F.R. § 3.385 (2013).  As the Veteran has stated, he was exposed to in-service noise exposure, to include small arms fire and anti-aircraft guns, without hearing protection.  The only question remaining then is whether the evidence establishes a causal connection between the current disability and in-service noise exposure.

While the August 2010 VA audio examination included references that the Veteran's hearing loss began 5 years prior, other statements from the Veteran, such as the September 2011 Form 9, October 2010 Notice of Disagreement and June 2010 VA Form 21-526, indicate that the Veteran's hearing loss began in service.  In the notice of disagreement, the Veteran clarified that he did not understand the examiner's question concerning the onset of hearing loss, and, if he had, he would have said the onset was 65 years earlier, as he reported in his claim, not 5 years earlier.  In addition, at the September 2013 hearing, the Veteran's spouse, the appellant, provided competent testimony that when she met the Veteran in 1950, continuing until he died, he complained of hearing loss.  A liberal reading of the evidence in support of the claim establishes a report of continued difficulty with respect to the Veteran's hearing acuity since service.

Here, the lay statements of the Veteran and the appellant are found to be competent and credible.  The Board has considered the August 2010 VA examiner's opinion regarding the etiology of the hearing loss, but notes that the basis for the examiner's conclusion does not account for the Veteran and appellant's competent, credible and probative account of hearing loss beginning in-service and recurrence since separation.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Aside from the medical opinion, the remaining evidence of nexus consists of the credible lay reports of hearing problems that began in service and continued thereafter.  Thus, the Board finds that the required nexus has been established for the current hearing loss disability.  The Board finds that the negative August 2010 VA examiner's opinion only serves to place the evidence regarding a nexus between a current bilateral hearing loss disability and service in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's hearing loss disability was incurred as a result of service and entitlement to service connection is granted, for the purpose of accrued benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted, for the purpose of accrued benefits.

Entitlement to service connection for a bilateral hearing loss disability is granted, for the purpose of accrued benefits.
.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


















Department of Veterans Affairs


